NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAY 19 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


DEREK TODD,                                      No. 13-17593

             Plaintiff - Appellant,              D.C. No.
                                                 2:13-cv-02231-JAM-CKD
   v.

KEIRITH BRIESENICK, Officer B# 40; et            MEMORANDUM*
al.,

             Defendants - Appellees.

                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                              Submitted May 13, 2015**

Before:       LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

        Derek Todd appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action against Davis Police officers, Yolo County prosecutors,

and his son’s former tutor. We have jurisdiction under 28 U.S.C. § 1291. We



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.

2005 (dismissal under the doctrine of res judicata); Barren v. Harrington, 152 F.3d
1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)).

We affirm.

      The district court properly dismissed the action because Todd’s claims were

raised, or could have been raised, in a prior federal action between the parties that

resulted in a final judgment on the merits. See Mpoyo, 430 F.3d at 987 (setting

forth res judicata elements and requirements for identity of claims); Stewart v. U.S.

Bancorp, 297 F.3d 953, 956-57 (9th Cir. 2002) (the doctrine of res judicata bars

subsequent litigation both of claims that were raised and those that could have been

raised in the prior action; dismissal for failure to state a claim is a “judgment on the

merits” for purposes of the doctrine).

      AFFIRMED.




                                           2                                    13-17593